Citation Nr: 0827237	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDING OF FACT

There is no medical evidence of record that relates the 
veteran's currently diagnosed diabetes mellitus, type 2, to 
military service or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in September 2003 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including diabetes mellitus, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The veteran's service medical records are negative for any 
diagnosis of diabetes mellitus, type 2.

After separation from military service, an October 1989 
private medical report gave a diagnosis of diabetes mellitus.

A September 2002 private medical report stated that the 
veteran had a history of diabetes mellitus, type 2, since 
1982.

An October 2003 VA diabetes examination report stated that 
the veteran's claims file had been reviewed.  The report 
stated that the veteran's diabetes mellitus, type 2, began in 
1984.  After physical examination, the diagnosis was diabetes 
mellitus, type 2, "not related to military service - never 
served in Vietnam."

In a transcript of a June 2008 hearing before the Board the 
veteran stated that he had never served in Vietnam.  He 
stated that he believed he was exposed to Agent Orange on 
Okinawa, while handling clothing worn by soldiers who had 
recently returned from Vietnam.  The veteran reported that no 
doctor had ever told him that his diabetes mellitus, type 2, 
was caused by Agent Orange.

The evidence of record reveals that the veteran did not serve 
in Vietnam.  He is not therefore presumed under 38 U.S.C.A. 
§ 1116(f), to have been exposed to herbicide agents, to 
include Agent Orange.  While the veteran claims that he was 
exposed to Agent Orange while serving in Okinawa, there is no 
evidence of record to corroborate this claim.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the 
veteran's currently diagnosed diabetes mellitus, type 2, is 
related to military service, to include as due to exposure to 
Agent Orange.  The veteran's service medical records are 
negative for any diagnosis of diabetes mellitus, type 2.  
While the veteran has a current diagnosis of diabetes 
mellitus, type 2, there is no medical evidence of record that 
it was diagnosed prior to 1982, over 10 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Furthermore, there is no medical evidence of record that 
relates the veteran's currently diagnosed diabetes mellitus, 
type 2, to military service.  The only medical evidence of 
record which discusses the etiology of the veteran's 
currently diagnosed diabetes mellitus, type 2, is the October 
2003 VA diabetes examination report which stated that the 
disorder was not related to military service.  In addition, 
the veteran himself stated in the transcript of a June 2008 
hearing before the Board that he had never been told by a 
doctor that his diabetes mellitus, type 2, was related to 
military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed diabetes mellitus, type 2, is 
related to military service, to include as secondary to Agent 
Orange exposure.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed diabetes mellitus, type 2, is related to 
military service, to include as secondary to Agent Orange 
exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record that 
relates the veteran's currently diagnosed diabetes mellitus, 
type 2, to military service or to any incident therein.  As 
such, service connection for diabetes mellitus, type 2, is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the veteran did not serve 
in Vietnam and there is no medical evidence of record that 
relates the veteran's currently diagnosed diabetes mellitus, 
type 2, to military service or to any incident therein, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, to include 
as secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


